—Order, Supreme Court, New York County (Stephen Crane, J.), entered August 23, 1999, which denied the proposed intervenors’ motion to intervene as untimely, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in denying the motion to intervene as untimely since the proposed intervenors submitted their motion eight months after the IAS Court entered its order approving the Master Settlement Agreement and more than a month after this Court affirmed that order (see, CPLR 1012, 1013). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Rubin, JJ.